DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claims submitted on 11/30/2022 are acknowledged. Claims that are pending in the application are claims 1-12. No claims have been amended or cancelled. 

Claim Objections
Claim 2 is objected to for reciting “IMGT” without spelling this out the first time this acronym is used. Claim 8 is objected to for lacking a period. Claim 12 is objected to for reciting “an integrated bioinformatics tools” which does not have proper singular-plural agreement. 
Appropriate correction is required

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 11/30/2020.  These drawings are accepted by examiner.


Specification
The amended specification filed on June 28th 2021 has been considered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 12 are rejected under 35 U.S.C. 101. Claim 11 is rejected because the claimed invention is directed to a  without significantly more. The claim(s) recite(s) “primers” which are products of nature. The sequences that the primers are a part of are naturally occurring HLA genes (See Table 1 below: SEQ ID No.’s 1 to 24). The primers structural characteristics are not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence (See MPEP 2106.04(c)). In sum, the claimed primers are different, but not markedly different, from the naturally occurring HLA genes, and thus are product of nature exceptions. This judicial exception is not integrated into a practical application because the claim is directed to the primers themselves and does not require use of the primers. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements that amount to significantly more.
Regarding Claim 12, Claim 12 is rejected because the claimed invention is directed to a set of primers (See above rejection) and integrated bioinformatics tools (interpreted as software, which is not one of the four statutory categories of invention). Integrated bioinformatics tools is not being interpreted as an additional element because it is not part of the four statutory categories of invention. The combination of the set of primers and integrated bioinformatics tools is not a practical application. This judicial exception is not integrated into a practical application because the claim is directed to the primers themselves and does not require use of the primers. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements that amount to significantly more.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “HLA gene class I (HLA-A, B, C) and class II (HLA DQB1, DRB1, DPB1).” The language is unclear whether the information within the parentheses is exemplary or not. It is unclear whether the method requires amplification of each of those genes within the parenthesis or not. Claims 3 and 12 are rejected under the same logic.
Claim 1 recites the limitation "the test sample HLA gene" in step b.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "one of the longest sequences as a reference sequence" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether this is referring to one of the primers, the sequence of the PCR amplicon, or something else. 
	Claim 2 recites “other HLA gene sequences from IMGT”. The language is unclear whether the HLA gene sequences is referring to the PCR amplicon, the primers, or something else. 
	Claim 2 recites the limitation “the primers” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is not clear which primers are being referred to. There are a multiplicity of primers cited in Claim 1. Claim 1 refers to “forward and reverse primers” and “SEQ ID 1 to 24” it is unclear what is being referred to in Claim 1 for “the primers.”
	Claim 3 recites the limitation “the amplifications carried with long range Taq polymerase enzyme” in line 1. There is no prior recitation of amplifications performed with long range Taq polymerase. Claim 1 recites amplify but does not recite Taq polymerase. This is a lack of antecedent basis for the claim limitation. 
Claim 3 recites the limitation “the primer pairs” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is not clear which primers are paired or what the pairs are. Claim 1 refers to “forward and reverse primers” and “SEQ ID 1 to 24” but it is unclear what SEQ ID’s pair with one another. 
Claim 12 recites the limitation “the HLA-allele calling” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is not clear what is meant by “the HLA-allele calling.” 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.
Appropriate correction is required.

Claim Rejection
                                         Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shiina (Pub. No. US-20160060695-A1), in view of Alizadeh (Pub. No. US-20170029886 A1, Filing date: 02/17/2015), in view of K02883.1 (Human MHC class I HLA-A2 Gene, Complete CDS, GenBank: K02883.1, Priority date: 30APR1996), in view of KX774745.1 (Homo sapiens isolate Ibc2-HLA-B2 MHC class I antigen (HLA-B) gene, complete cds, GenBank: KX774745.1, Priority date: 10Dec2016), in view of KX649940.1 (Homo sapiens isolate….. class I antigen (HLA-C) gene, complete cds, GenBank: KX649940.1, Priority date: 15Aug2016), in view of HLA03486 (Allele Report for DRB1, Priority date: 30sep2008), in view of MF417573.1 (Homo sapiens isolate BY01497 MHC class II antigen (HLA-DQB1) gene, HLA-DQB1*03:02:01:01v allele, complete cds, GenBank: MF417573.1, Priority date: 15aug2017) in view of NG_033242.1 (Homo sapiens major histocompatibility complex, class II, DP beta 1 (HLA-DPB1),RefSeqGene on chromosome 6, NCBI Reference Sequence: NG_033242.1, Priority Date: 10Apr2017) in view of Buck (Buck et al. (1999) BioTechniques, 27:528-536) in view of Rozen (Rozen et al. (2000) Primer3 on the WWW for general users and for biologist programmers. In: Krawetz S, Misener S (eds) Bioinformatics Methods and Protocols: Methods in Molecular Biology. Humana Press, Totowa, NJ, pp 365-389).
Regarding claim 1, Shiina teaches a method for DNA typing of HLA (Shiina, Abstract) and homology search within a database (Shiina, Abstract), which is interpreted as analysis. Shiina teaches a step of: (A) preparing sets of primers, (interpreted as designing and synthesizing), which respectively hybridize specifically to an upstream region and a downstream region, (interpreted as forward and reverse primers- see Table 1- name of primer), of at least 2 genes selected from genes belonging to HLA class I and HLA class II in a human genome sequence, and are capable of amplifying under the same PCR conditions (Shiina, Abstract.) Shiina teaches antigens such as HLA-A, HLA-B and HLA-C and HLA class II antigens such as HLA-DRB1, HLA-DRB3/4/5, HLA-DQA1, HLA-DQB1, HLA-DPA1 and HLA-DPB1, (Shiina, Paragraph [0026]). Shiina teaches (B): a step of simultaneously amplifying said at least 2 genes in a test sample (DNA) using the sets of primers in a single container under the same PCR conditions”, Abstract). Shiina teaches (C) separating the PCR amplicon obtained by agarose gel electrophoresis (see FIG. 7) and (D): subjecting the amplicon to high throughput sequencing. (Shiina, Paragraph [0053] and [0167]). Shiina also teaches “In the DNA typing method of the present invention, first, sets of primers which comprehensively PCR amplify a region from an upstream region to a downstream region of each of HLA-A, HLA-B, HLA-C, HLA-DQA1, HLA-DQB1 and HLA-DPA1 genes, and a region from a 5′ untranslated region to exon 2 and a region from exon 2 to a 3′ untranslated region of each of HLA-DRB1 and HLA-DPB1 genes as well as a region from exon 2 to a 3′ untranslated region of HLA-DRB3/4/5 in the human genome sequence and can anneal under the same conditions are prepared.” (Shiina, Paragraph [0047]). 
Shiina does not teach the primers used to amplify the HLA genes which were selected from SEQ ID’s 1 to 24.
However, Alizedeh teaches a similar method for HLA typing in which a DNA sample is subjected to PCR amplification using pairs of primers. Alizadeh teaches (E): The amplification primers were chosen to cover the entire gene from the 5’ untranslated region (UTR) to the 3’ UTR for loci (interpreted as the sequences generated being able to match with the HLA gene from 5’ UTR to 3’ UTR). (Alizadeh, Paragraph [0036]).
Shiina in further view of Alizadeh does not teach SEQ ID’s 1 to 24.
However, K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teach: SEQ ID’s 1 to 24. See the Reference Accessions and associated coordinates shown in Table 1. Table 1 and the Reference Accessions prove SEQ ID’s 1 to 24 were known in the art at the time of the application. 
Table 1:
SEQ ID NO
Reference Accession
Coordinates 
SEQ ID NO 1
cagaggggtc agggcgaa
K02883.1
Prior art date: 30APR1996
232-249
SEQ ID NO 2
acagctcagt gcaccatgaa g
K02883.1
Prior art date: 30APR1996
3717-3697
SEQ ID NO 3
cagacagtgt gacaaagagg ct
KX774745.1
Prior art date: 10dec2016
20-41
SEQ ID NO 4
atgggaacag gggtcacagt g
KX774745.1
Prior art date: 10dec2016
3389-3369
SEQ ID NO 5
caggcacaca gtgtgacaaa gatg 
KX649940
Prior art date: 15aug2016
19-42
SEQ ID NO 6
gagggaacac aggtcagtgt g 
KX649940
Prior art date: 15aug2016
3415- 3435
SEQ ID NO 7
tgaaagatcm yggtgccttc at 
IMGT: HLA 03486 
Prior art date: 30sep2008
41-62 
SEQ ID NO 8
gtgtgacmtt ytgcatgagy agt
IMGT: HLA 03486
Prior art date: 30sep2008
6915-6937
SEQ ID NO 9
gactatttag gadcayagca gggaattc
IMGT: HLA 03486 
Prior art date: 30sep2008
6003-6030
SEQ ID NO 10
gtkcwccact tggcacctat 
IMGT: HLA 03486
Prior art date: 30sep2008
12905 to 12924
SEQ ID NO 11
cayacaccct tcrtgyaatc tctga
IMGT: HLA 03486
Prior art date: 30sep2008
11690 to 11714
SEQ ID NO 12
cagtagcaac caggtcckga g 

IMGT: HLA 03486
Prior art date: 30sep2008
15895 to 15915
SEQ ID NO 13
gygtgtctaa gacaacagca gtaa
MF417573
Prior art date: 15aug2017
37 to 60
SEQ ID NO 14
acatrccagt caawgtgtca grtac 
MF417573
Prior art date: 15aug2017
2958 to 2982
SEQ ID NO 15
caggrcatyc agcaattaca gttg 
MF417573
Prior art date: 15aug2017
2812 to 2835
SEQ ID NO 16
tccctagcat ctggaaaggt gatg 
MF417573
Prior art date: 15aug2017
5327 to 5350
SEQ ID NO 17
attaggaayg gtgactggac yttc
MF417573
Prior art date: 15aug2017
5032 to 5055
SEQ ID NO 18
acacagrcag tygggaattc tg
MF417573
Prior art date: 15aug2017
6975 to 6996
SEQ ID NO 19
ctgtagatgg gccagcagaa t
NG_033242  
Prior art date: 10apr2017
4757 to 4777
SEQ ID NO 20
tcagtctgat tggtgcctca tg 
NG_033242  
Prior art date: 10apr2017
8585 to 8606
SEQ ID NO 21
agatgagcag aacaatcaca gcac
NG_033242  
Prior art date: 10apr2017
8262 to 8285
SEQ ID NO 22
gtcagcctct tccctcaatg tg 
NG_033242  
Prior art date: 10apr2017
12230 to 12251
SEQ ID NO 23
agtagtgaca attccagggt gkatg 
NG_033242  
Prior art date: 10apr2017
11798 to 11822
SEQ ID NO 24
tgarggtctg tcctggarcc ag 
NG_033242  
15680 to 15701


Furthermore, the art was replete with guidance regarding the design and synthesis of oligonucleotide PCR primers. For example, Buck teaches that PCR primers should be 15-40 nt in length, have 30-70% GC content, among other design criteria. Rozen teaches that the art provided computer programs to assist researchers in the design and selection of PCR primers (see page 365). By looking at the references of Buck and Rozen the design of primers through different reference sequences is routine and known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for DNA typing of HLA taught by Shiina with the method for HLA typing in which a DNA sample is subjected to PCR amplification using pairs of primers that amplify the entire gene including the 5’ UTR and the 3’UTR taught by Alizadeh. Combining Shiina and Alizadeh to achieve the goal of design and comprehensive sequencing of different HLA gene classes. The motivation to sequence and match with the HLA gene would be to design the primers to span across the 5’ UTS and 3’ UTR. By designing the primers to cover the entire genome, including the 5’UTR and 3’UTR, comprehensive sequence information would be obtained.  Shiina in paragraph [0047] teaches design of multiple pairs of primers that will cover a large region of the HLA genome. HLA DRB1 (SEQ ID’s 7-12), DQB1 (SEQ ID’s 13-18) DPB1 (SEQ ID’s 19-24), for example, could use multiple sets of primers suggested by Shiina. See also Alizadeh at [0003] wherein HLA typing is routinely performed in connection with many medical indications such as transplantation, etc. In addition, given a known target region and sequence, the state of the art was such that the design and selection of PCR primers is not inventive. The reason is because the art was replete with guidance for designing oligonucleotide primers for PCR amplification as illustrated by Buck and even provided computerized tools to assist researchers in the design and selection of such primers as illustrated by Rozen.
It further would have been obvious to one of ordinary skill in the art at the time the invention was made to have arrived at a combination of nucleotides for primers (SEQ ID’s 1 to 24) because it would have amounted to a simple combination of prior art elements according to known methods to yield predictable results. One would have been motivated to have specifically targeted and designed primers that cover the complete HLA genome for the advantage of comprehensive sequencing. See Table 1 Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teach: SEQ ID’s 1 to 24. One would have been motivated to have specifically targeted the 5’UTR and the associated 3’UTR because they would want to have primers that would lead to comprehensive sequence results for the entire genome. 

Regarding claim 2, Shiina in view of Alizadeh teaches a method for HLA typing in which a DNA sample is subjected to PCR amplification using pairs of primers that amplify the entire gene including the 5’ UTR and the 3’UTR. The specification cites IMGT/HLA (http://www.ebi.ac.uk/imgt/hla/) for design of the primers. It would have been obvious to use IMGT/HLA as reference sequences to design the primers because of the extensive data and information about the genome on IMGT/HLA. The tool on IMGT/HLA allows for searching of the individual locus, features, and reference sequences. See Table 1 Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teaching: SEQ ID’s 1 to 24. It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date to utilize the reference provided by the specification or any of the accessions from Table 1 to design the primers that sandwich all the regions of the HLA gene. 
Regarding claim 3, Shiina in view of Alizadeh teaches “Twenty-three commercially available long range PCR enzymes listed in Table 4 were used in the PCR….and a long range PCR enzyme depending on the protocol (Shiina teaches in Table 4 Long Range Taq “Go Taq Long PCR Master Mix”) for each enzyme were added.” (Shiina, Paragraph [0141]). Shiina teaches: “sets of primers for HLA genes are designed so as to anneal at the same temperature during PCR” (Shiina, Paragraph [0135]). Shiina in view of Alizadeh does not teach SEQ ID’s 1 to 24. Table 1 Accession: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teach: SEQ ID’s 1 to 24. It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date to combine the HLA typing method taught by Shiina in further view of Alizadeh with the reference sequences taught by Table 1 to design the primers that pair and have common annealing temperatures. The motivation to do this would be to provide a DNA typing method in which phase ambiguity is eliminated. 

Regarding claim 4, Shiina in view of Alizadeh and in further view Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teaches the method as claimed in claim 1. Shiina in view of Alizadeh does not teach wherein the set of primers for amplification of HLA-A gene selected are SEQ ID No.1 and SEQ ID No.2. See Table 1 Accession: K02883.1 which teaches: SEQ ID No. 1 and SEQ ID No.2.  It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date to combine the HLA typing method taught by Shiina in further view of Alizadeh with the reference sequence taught by K02883.1 to use the sets of primers for amplification of HLA-A gene. The motivation to combine would be create a uniform and equal amplification of the HLA-A gene and associated classes. (Shiina, Paragraph [0189]).

Regarding claim 5, Shiina in view of Alizadeh and in further view of Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teaches the method as claimed in claim 1. Shiina in view of Alizadeh does not teach wherein the set of primers for amplification of HLA-B gene selected are SEQ ID No.3 and SEQ ID No.4. See Table 1 Accession: KX774745.1 which teaches: SEQ ID No.3 and SEQ ID No.4.  It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date to combine the HLA typing method taught by Shiina in further view of Alizadeh with the reference sequence taught by KX774745.1 to use the sets of primers for amplification of HLA-B gene. The motivation to combine would be create a uniform and equal amplification of the HLA-B gene and associated classes. (Shiina, Paragraph [0189]).

Regarding claim 6, Shiina in view of Alizadeh and in further view of Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teaches the method as claimed in claim 1. Shiina in view of Alizadeh does not teach wherein the set of primers for amplification of HLA-C gene selected are SEQ ID No.5 and SEQ ID No.6. See Table 1 Accession: KX649940 which teaches: SEQ ID No.5 and SEQ ID No.6. It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date to combine the HLA typing method taught by Shiina in further view of Alizadeh with the reference sequence taught by KX649940 to use the sets of primers for amplification of HLA-C gene. The motivation to combine would be create a uniform and equal amplification of the HLA-C gene and associated classes. (Shiina, Paragraph [0189]).

Regarding claim 7, Shiina in view of Alizadeh and in further view of Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teaches the method as claimed in claim 1. Shiina in view of Alizadeh does not teach wherein the set of primers for amplification of HLA-DRB1 gene selected are SEQ ID No.7 to SEQ ID No.12. Table 1 Accession: IMGT: HLA 03486 teaches SEQ ID No.7 to SEQ ID No.12. It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date to combine the HLA typing method taught by Shiina in further view of Alizadeh with the reference sequence taught by IMGT: HLA 03486 to use the sets of primers for amplification of HLA-DRB1 gene. The motivation to combine would be create a uniform and equal amplification of the HLA-DRB1 gene and associated classes. (Shiina, Paragraph [0189]).
Regarding claim 8, Shiina in view of Alizadeh and in further view of Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teaches the method as claimed in claim 1. Shiina in view of Alizadeh does not teach wherein the set of primers for amplification of HLA-DQB1 gene selected are SEQ ID No.13 to SEQ ID No.18. MF417573 teaches SEQ ID No.13 to SEQ ID No.18. It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date to combine the HLA typing method taught by Shiina in further view of Alizadeh with the reference sequence taught by MF417573 to use the sets of primers for amplification of HLA-DQB1 gene. The motivation to combine would be create a uniform and equal amplification of the HLA-DQB1 gene and associated classes. (Shiina, Paragraph [0189]).

Regarding claim 9, Shiina in view of Alizadeh and in further view of Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teaches the method as claimed in claim 1. Shiina in view of Alizadeh does not teach wherein the set of primers for amplification of HLA-DPB1 gene selected are SEQ ID No.19 to SEQ ID No.24. NG_033242 teaches SEQ ID No.19 to SEQ ID No.24. It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date to combine the HLA typing method taught by Shiina in further view of Alizadeh with the reference sequence taught by NG_033242 to use the sets of primers for amplification of HLA-DPB1 gene. The motivation to combine would be create a uniform and equal amplification of the HLA-DPB1 gene and associated classes. (Shiina, Paragraph [0189]).

Regarding claim 10, Shiina in view of Alizadeh and in further view of Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teaches the method as claimed in claim 1. Shiina teaches “a step of determining the nucleotide sequences of PCR amplified products; and (4) a step of optionally carrying out a homology search within a database.” (Shiina, Abstract). The motivation these references would be to find the best match in the database to further research and sequence the genome. 

Regarding claim 11, Shiina in view of Alizadeh and in further view of Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teaches the method as claimed in claim 1. Table 1 Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teach SEQ ID’s 1 to 24. Alizadeh teaches the design of primers from 5’UTR to 3’UTR.  Shiina teaches a step of: (A) preparing sets of primers, (interpreted as designing and synthesizing) (Shiina, Abstract). Shiina teaches (C) and (D): PCR products obtained by PCR amplification using the sets of primers are subjected to high throughput sequencing (interpreted as gene sequencing) (Shiina, Paragraph [0053]). Shiina teaches a method for DNA typing of HLA (Shiina, Abstract) and homology search within a database (Shiina, Abstract), which is interpreted as analysis. It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date to combine the HLA typing method taught by Shiina in further view of Alizadeh with the reference sequence taught by Table 1 Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1  to create primers for HLA gene typing and sequencing. The motivation to combine these references would be to create primers that would be useful in gene sequencing and to “provide a method and kit for highly precise DNA typing, in which a high throughput sequencer is used and ambiguity derived from phase ambiguity is eliminated.” (Shiina, Abstract). 
Regarding claim 12 (as best understood), Shiina in view of Alizadeh and in further view of Accessions: K02883.1, KX774745.1, KX649940.1, HLA03486, MF417573.1, and NG_033242.1 teaches “A kit for DNA typing of an HLA gene, comprising the primer set according to claim 17” (interpreted as a kit for super hla gene sequencing comprising the set of primers) (Shiina, claim 18). Shiina teaches “a step of optionally carrying out a homology search within a database.” (interpreted as analysis) (Shiina, Abstract). The motivation to combine Shiina, Alizadeh and Table 1 Accessions would be to create a kit for gene sequencing with primers that would be useful in gene sequencing and to “provide a method and kit for highly precise DNA typing, in which a high throughput sequencer is used and ambiguity derived from phase ambiguity is eliminated.” (Shiina, Abstract). 
Conclusion
8. 	NO claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN TAYLOR LINDGREN BALTZELL whose telephone number is (571)270-3350. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on (571) 270-1050. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MORGAN T LINDGREN BALTZELL/Examiner, Art Unit 4181                            

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636